In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3421 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MCKENZIE J. CARSON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 11 CR 918 — Elaine E. Bucklo, Judge. 
                     ____________________ 

   ARGUED DECEMBER 6, 2016 — DECIDED AUGUST 29, 2017 
               ____________________ 

   Before WOOD, Chief Judge, and ROVNER and SYKES, Circuit 
Judges. 
    ROVNER, Circuit Judge. A jury convicted McKenzie Carson 
of four counts of violating the federal sex trafficking statute. 
Three  of  those  counts  alleged  that  Carson  engaged  in  sex 
trafficking  with  knowledge  that  the  victims  were  forced, 
threatened  or  coerced.  The  other  count  alleged  that  Carson 
was involved in the sex trafficking of a person under the age 
of eighteen. He asks this court to reverse his conviction and 
2                                                         No. 15‐3421 

remand for a new trial, claiming that he was prevented from 
eliciting  relevant  testimony  from  his  victims,  that  he  was 
precluded  from  effectively  cross  examining  a  key  witness, 
that  the  district  court  errantly  admitted  evidence  of  un‐
charged “bad acts,” and that he was prejudiced by incorrect‐
ly worded jury instructions. We find no reversible error and 
thus affirm the decision of the district court.  
                                     I. 
   Toward the end of 2009, Kaitlin Fratto’s neighbor, Chris‐
topher  Richardson  asked  her  if  she  would  be  interested  in 
working  in  an  escort  business  run  by  his  acquaintance, 
McKenzie Carson. Fratto, although only seventeen years old, 
was  in  need  of  money  and  expressed  interest  in  the  job. 
Richardson  brokered  a  meeting,  but  not  before  telling  Car‐
son  that  Fratto  was  seventeen,  as  he  worried  that  both  of 
them  could  get  “into  potentially  a  lot  of  trouble”  if  Fratto 
worked as an escort while a minor. Tr. 12/2/13 at 165 (R. 161, 
pageID 1495). Richardson drove Fratto to a Motel 6 in Joliet 
to meet Carson, reminding him again that Fratto was seven‐
teen.  Despite  the  warning,  Carson  asked  Fratto  to  remove 
her clothing, took her to the bathroom and raped her, threat‐
ening  to  kill  her  if  she  told  anyone.  After  the  rape,  another 
woman,  Katie  Smego  arrived,  and  the  four  left  for  another 
hotel where Carson took provocative photographs of  Fratto 
and  Smego,  including  some  in  which  the  two  were  naked. 
Carson  used  the  photographs  to  post  advertisements  for 
prostitution services on the website Backpage.com. 
   In the two day period after Carson posted the advertise‐
ments,  Carson  arranged  one  commercial  sex  transaction  for 
Fratto and two for Smego. He also arranged to have another 
man  take  more  photographs  of  Fratto  for  additional  adver‐
No. 15‐3421                                                           3

tisements on Backpage.com. As the photographs were being 
taken,  Richardson  reminded  Carson  that  Fratto  was  only 
seventeen. After the photo session, Richardson drove Fratto 
to and from three or four more commercial sex transactions 
that night. Carson directed Richardson where to deliver the 
money  Fratto  earned,  but  when  Richardson  insisted  that 
some  of  the  money  was  his,  a  heated  argument  ensued  in 
which  Carson  told  Richardson  that  if  Richardson  did  not 
bring both Fratto and  the money back to him, “I’ll  kill you, 
I’ll kill your kids, I’ll kill your family.” Tr. 12/2/13 at 183 (R. 
161,  pageID  1513).  Richardson  relayed  the  threats  to  Fratto 
who stayed with Richardson instead of returning to Carson. 
Carson continued to call throughout the night, issuing more 
threats  and  threatening  to  kill  Fratto  if  he  did  not  get  his 
money,  and  at  one  point  telling  Fratto  that  he  had  killed 
Smego.  
     Eventually Fratto agreed to continue working for Carson, 
during  which  time  she  traded  sex  for  money  three  or  four 
times  a  day.  During  the  time  Carson  was  trafficking  Fratto, 
he flattered her by telling her she was “his top notch bitch,” 
that she was pretty, and would get rich modeling. Tr. 12/3/13 
at  410–11  (R.  162,  pageID  1740–41).  He  also  tried  to  isolate 
Fratto  from  her  mother,  took  her  battery  out  of  her  phone 
and told her “he didn’t want [her] talking to nobody, and he 
didn’t  want  nobody  to  know  where  [she]  was.”  Id.  at  403 
(R. 162, pageID 1733).  
   Fratto  testified  that  she  told  Carson  that  she  was  seven‐
teen  and  even  showed  him  her  identification  card.  In  re‐
sponse, she testified that he said, “it was alright, that [they] 
would just have to keep it under the radar until [she] turned 
18.” Id.  
4                                                       No. 15‐3421 

     Unlike  Fratto,  the  remaining  three  victims  were  not  mi‐
nors, but they were easily manipulable for other reasons. All 
of  them  were  long‐time  drug  addicts,  homeless,  desperate 
for drugs and had nowhere to go.  
    Veronica  Del  Valle  was  in  just  such  a  desperate  state 
when she met Carson. She testified that she had been using 
crack cocaine since the age of twelve, and at the height of her 
addiction  any  interruption  left  her  throwing  up,  sweating, 
unable to sleep and eat. In late 2009 and early 2010 she was 
living in a crack house when another woman suggested she 
could  work  as  a  prostitute  for  Carson.  On  two  occasions  in 
2010 Del Valle left the crack house with Carson who took her 
to a hotel, took seductive pictures of her for advertisements 
he posted on Backpage.com and supplied her with drugs. In 
the summer of 2010, he located her at the crack house again, 
bought her drugs and convinced her to work as a prostitute, 
promising  that  she  would  keep  the  money  she  earned  and 
that she could decide for herself when she wanted to work. 
Del  Valle  ended  up  working  for  Carson  for  five  to  six 
months,  engaging  in  commercial  sex  transactions  up  to  as 
many as five times a day, staying with Carson at hotels, and 
using drugs that he provided for her. 
    Del  Valle  testified  that  Carson  took  most  of  her  money, 
took away her personal cell phone and gave her a phone she 
could  use  for  “business”  only.  He  checked  her  phone  regu‐
larly  to  see  if  anybody  out  of  the  ordinary  was  calling  her 
and  told  her  he  would  use  the  phone’s  GPS  to  find  her, 
which,  in  fact,  he  did  one  night  when  Del  Valle  tried  to 
leave.  Using  the  GPS  to  track  her,  he  ran  up  and  down  a 
street at 3 a.m. screaming her name. He also took away her 
shoes  and  clothes to  keep her from leaving the hotel  where 
No. 15‐3421                                                          5

she stayed. But that was not enough control for Carson. He 
beat her with belts, slapped her face, anally raped her, gave 
her black eyes and cut lips and told her that if she “were to 
leave,  he  would  kill  [her]  grandmother  and  [her]  children.” 
Tr. 12/4/13 at 548 (R. 163, pageID 1879). 
    Like  Del  Valle,  Jessica  Sikora  was  a  heroin  addict  who 
experienced  severe  withdrawal—vomiting,  sweating,  and 
pain—when  she  stopped  using  heroin.  Sikora  testified  that 
she  too  met  Carson  in  2010  when  she  was  homeless.  When 
another  woman  told  Sikora  that  Carson  could  get  her  a  job 
and  a  place  to  live,  Sikora  got  into  a  car  with  Carson  who 
took  her  straight  to  Chicago’s  west  side  to  buy  her  heroin 
and then to a hotel  where she met Del Valle. Carson prom‐
ised  he  could  “hook  [her]  up  with  dates,”  that  she  would 
make  money,  he  would  buy  her  drugs,  cosmetics,  anything 
she  needed,  and  give  her  a  place  to  stay.  Sikora  knew  she 
had  nowhere  to  go  and  decided  to  stay.  What  she  did  not 
count on was the fact that Carson would require her to give 
him all of the money she earned, ordering her to strip naked 
so she could not hide money; that he would beat her with his 
hands,  with  a  belt,  with  an  extension  cord;  that  he  would 
hold a knife to her throat; and rape her orally, vaginally and 
anally, including one time while a woman and her newborn 
child watched. At one point, when she said she was too tired 
to  work,  Carson  punched  her  in  the  eye  leaving  her  with  a 
permanently broken blood vessel.  
    Nahrin  Lazzar’s  story  was  nearly  the  same.  She  became 
addicted to heroin at 16 and was homeless in 2010 when Si‐
kora introduced her to Carson. She testified that she agreed 
to join Carson’s business because she was homeless, had no 
money,  no  food  and  was  suffering  from  withdrawal  symp‐
6                                                        No. 15‐3421 

toms  and  needed  drugs.  As  was  the  case  with  the  others, 
Carson bought her drugs, brought her to a hotel room, and 
placed  advertisements  for  her  sexual  services  on  Back‐
page.com.  But  in  Lazzar’s  case, the  physical  violence  began 
immediately.  Shortly  after  arriving,  Carson  became  upset 
with  Lazzar  and  whipped  her  with  a  belt,  leaving  her  back 
and  buttocks  “red  and  puffy  with  slash  marks.”  Tr.  12/4/13 
at 614 (R. 163, pageID 1945).  
    Carson  required  Lazzar  to  give  him  all  the  money  she 
earned,  and  when  she  once  tried  to  hide  $100  in  her  pants, 
Carson  whipped  her  with  a  belt  and  orally  raped  her.  He 
then  showed  Lazzar  a  photograph  of  a  buttocks  with  belt 
marks  and  welts  and  threatened  her saying, “What  I  did  to 
you  is  nothing  [compared  to]  what  I  can  do  to  you.”  Tr. 
12/5/13 at 895–96 (R. 164, pageID 2226–27). Lazzar also testi‐
fied  that  Carson  supplied  her  with  drugs  but  sometimes 
withheld them from her so she would get ill from withdraw‐
al. Throughout her time with Carson, he beat her, whipped 
her, and raped her orally, vaginally and anally.  
   Lazzar eventually escaped from Carson by telling one of 
her clients  about her circumstances and asking for a  ride to 
Chicago.  She  left  barefoot  because  Carson  had  taken  her 
shoes.  The  night  she  left,  Carson  called  her  at  least  ten  to 
twenty times.  
    In addition to the testimony described above, the jury al‐
so heard from Margaret Hurley, who testified that from Jan‐
uary  through  March  2010,  Carson  paid  her  to  drive  the 
women  to  their  commercial  sex  transactions  and  retrieve 
drugs  for  them.  She  also  testified  that  she  saw  Carson  beat 
his  victims,  including  Del  Valle.  Hurley  testified  that,  as 
with  the  other  women,  Carson  took  pictures  of  her  that  he 
No. 15‐3421                                                           7

posted  in  advertisements  on  Backpage.com,  but  she  never 
testified that she worked as a prostitute for Carson. 
    The  government  also  called  Dr.  Sharon  Cooper,  a  sex 
trafficking expert who helped explain how the desperate sit‐
uations  in  which  victims  find  themselves  make  them  easy 
targets  for  sex  trafficking.  Cooper  testified  that  sex  traffick‐
ers select victims who demonstrate vulnerabilities including 
homelessness,  substance  abuse,  mental  health  issues,  and 
histories  of  physical,  emotional  or  sexual  abuse.  A  typical 
trafficker recruits victims by telling them that he loves them, 
promising  them  a  better  life,  providing  them  with  shelter 
and  drugs,  and  lying  to  them  about  the  nature  of  the  job. 
Traffickers  often  use  one  victim  to  recruit  other  victims  as 
victims are more likely to trust someone of a similar age and 
gender than a stranger of the opposite gender.  
    Cooper  testified  that  traffickers  control  their  victims 
through  physical  violence,  sexual  violence,  psychological 
violence and grooming. Traffickers, she testified, groom vic‐
tims with promises and compliments, but escalate to physi‐
cal  abuse,  sexual  assault  and  death  threats.  Often  the  traf‐
ficker  will  abuse  a  more  experienced  prostitute  while 
younger victims watch. They also use psychological violence 
such as tearing a victim down, telling them they are worth‐
less, socially isolating them, and controlling them financially 
and  by  taking  advantage  of  a  victim’s  drug  dependency. 
Cooper  noted  that  traffickers  tend  to  be  more  violent  with 
adult  women  because  children  and  minors  are  far  easier  to 
intimidate.  
   Importantly  for  this  case,  and  for  a  general  understand‐
ing  of  the  complexity  of  trafficking  in  general,  Cooper  ex‐
plained  that  victims  often  stay  with  their  traffickers—or 
8                                                           No. 15‐3421 

leave  and  then  return—because  they  believe  they  have  no‐
where to go; that there is no one else out there for them, and 
no other options for them; they feel ashamed and guilty and 
stigmatized,  thinking  that  they  will  not  be  accepted  else‐
where.  They  are  also  afraid  that  if  they  leave,  the  trafficker 
will find them and harm them even more egregiously.  
    Given the testimony of Dr. Cooper, it was not surprising 
that the jury heard testimony that could be construed as evi‐
dence that the victims had chosen their lot. For example, the 
jury heard evidence that Fratto and Del Valle both left Car‐
son and then returned, and that at times both could have left 
but did not do so. The jury heard evidence intended to con‐
vince  them  that  these  women  willingly  agreed  to  work  as 
prostitutes. But whether they willingly agreed to essentially 
become  enslaved—that  is,  to  turn  over  all  of  their  money 
and freedom and suffer abuse—is another question, and the 
one at the  heart of the sex trafficking statute, of course. Del 
Valle, for example, testified that she had the combination to 
the  safe  where  Carson  kept  her  earnings,  but  that  Carson 
had threatened that he would kill her if she took the money 
without permission. They also heard that some of the wom‐
en called themselves girlfriends of Carson and used terms of 
endearment with him, although Del Valle, for example, said 
she  merely  “played  the  role”  and  “acted  like  [she  was]  his 
girlfriend” because it made her life easier. Tr. 12/4/13 at 671 
(R. 163, pageID 2002). And they heard plenty of evidence of 
victims  who  did  not  want  to  leave  Carson  because  he  fed 
their  heroin  addictions,  kept  them  from  overdosing,  gave 
them a place to stay, and paid for their food and other needs. 
The jury also heard evidence of women who turned to Car‐
son  for  emotional  support—to  figuratively  bail  them  out  of 
difficult  situations  and  literally  bail  them  out  of  jail.  But  all 
No. 15‐3421                                                          9

of  this  evidence  is  not  inconsistent  with  coercion  and  force. 
Victims of sex trafficking may make decisions that look vol‐
untary at times due to the incredible weight of coercion and 
force upon them. And they may make some decisions along 
the way that are truly voluntary. Those decisions do not take 
away  from  the  fact  that  they  have  been  held  hostage,  co‐
erced, forced, or threatened to engage in commercial sexual 
acts. Sometimes that coercion and force may be subtle, lead‐
ing a fact‐finder to have to decipher whether the mens rea has 
been met. But this is not such a case. There is nothing subtle 
about  rape,  beatings,  death  threats,  and  taking  women’s 
clothes and  phones so that they cannot  readily escape. Car‐
son  kept  these  victims  under  his  control  by  using  a  tightly 
woven  web  of  rape,  physical  assault,  threats,  manipulation, 
isolation, and fear.  
    The jury convicted Carson on all four counts of violating 
the  federal  sex‐trafficking  statute,  and  Carson  had  the  op‐
portunity at sentencing to submit expert testimony about his 
Bipolar  I  Disorder,  his  problems  with  drug  abuse,  and  his 
abusive  family  background.  Despite  Carson’s  submissions, 
the district court sentenced Carson to forty‐seven years’ im‐
prisonment  and  five  years  of  supervised  release  on  each 
count, with the sentences to run concurrently. The court sen‐
tenced  Carson  below  the  Sentencing  Guideline  recommen‐
dation of life and below the government’s recommended 55‐
year sentence.  
                                   II. 
  The  federal  sex  trafficking  statute  under  which  Carson 
was indicted reads as follows: 
       (a) Whoever knowingly— 
10                                                      No. 15‐3421 

       in reckless disregard of the fact, that means of 
       force,  threats  of  force,  fraud,  coercion  de‐
       scribed in subsection (e)(2), or any combination 
       of such means will be used to cause the person 
       to  engage  in  a  commercial  sex  act,  or  that  the 
       person has not attained the age of 18 years and 
       will  be  caused  to  engage  in  a  commercial  sex 
       act,  shall  be  punished  as  provided  in  subsec‐
       tion (b). 
18 U.S.C. § 1591(a). 
   The  government  charged  Carson  with  trafficking  Fratto 
under  both  the  coercion  and  age  provisions.  Counts  2–4 
charged Carson with trafficking Lazzar, Sikora and Del Valle 
under the coercion provision.  
A.     Evidence of victims’ prior acts of prostitution. 
    Before  the  trial,  the  government  moved  to  exclude  evi‐
dence of or testimony regarding the victims’ sexual histories 
and prior  prostitution activities, arguing  that such evidence 
should be excluded under Federal Rules of Evidence 412 and 
403.  Rule  412,  often  referred  to  as  the  “rape  shield  law” 
states: 
       (a) Prohibited Uses. The following evidence is 
       not admissible in a civil or criminal proceeding 
       involving alleged sexual misconduct: 
       (1)  evidence  offered  to  prove  that  a  victim  en‐
       gaged in other sexual behavior; or 
       (2)  evidence  offered  to  prove  a  victimʹs  sexual 
       predisposition. 
No. 15‐3421                                                         11

       (b) Exceptions. 
       (1)  Criminal  Cases.  The  court  may  admit  the 
       following evidence in a criminal case: 
*** 
       (B)  evidence  of  specific  instances  of  a  victim’s 
       sexual  behavior  with  respect  to  the  person  ac‐
       cused  of  the  sexual  misconduct,  if  offered  by 
       the defendant to prove consent or if offered by 
       the prosecutor; and 
       (C)  evidence  whose  exclusion  would  violate 
       the defendant’s constitutional rights. 
Fed. R. Evid. 412. Federal Rule of Evidence 403 is the general 
rule  that:  “The  court  may  exclude  relevant  evidence  if  its 
probative  value  is  substantially  outweighed  by  a  danger  of 
one or more of the following: unfair prejudice, confusing the 
issues,  misleading  the  jury,  undue  delay,  wasting  time,  or 
needlessly  presenting  cumulative  evidence.”  Fed.  R.  Evid. 
403. 
    Before the district court, Carson argued that evidence of 
his  awareness  of  the  victim’s  past  prostitution  had  a  direct 
bearing on his defense, that he subjectively believed that the 
women  were  not  coerced  into  engaging  in  commercial  sex 
acts,  but  rather  did  so  willingly.  The  district  court  rejected 
Carson’s  argument,  relying  on  our  prior  decision  in  United 
States v. Cephus, 684 F.3d 703 (7th Cir. 2012) and noting, that 
“whatever  happened  before,  that  really  doesn’t  focus  on 
whether  somebody  was  beaten  or  coerced  by  this  defend‐
ant.” Tr. 11/19/13 at 33 (R. 179, pageID 33). We give district 
courts much deference in their evidentiary decisions, revers‐
ing only for an abuse of discretion. Jackson v. Willis, 844 F.3d 
12                                                         No. 15‐3421 

696, 701 (7th Cir. 2016). “And even if the district court erred 
in excluding evidence, ‘[a] new trial is warranted only if the 
error  has  a  substantial  and  injurious  effect  or  influence  on 
the determination of a jury and the result is inconsistent with 
substantial justice.’” Arrigo v. Link, 836 F.3d 787, 794 (7th Cir. 
2016)  (citing  Lewis  v.  City  of  Chi.  Police  Dep’t,  590  F.3d  427, 
440 (7th Cir. 2009)).  
    The  evidence  that  Carson  wished  to  introduce  at  trial  is 
classic propensity evidence—that is evidence that the wom‐
en had been prostitutes before made it more likely that they 
had  voluntarily  consented  to  these  acts  with  Carson.  But 
Carson  attempts  to  twist  it  out  of  this  usually  forbidden 
realm by arguing that the fact of their prior prostitution was 
relevant  to  his  state  of  mind,  that  is,  whether  he  acted 
“knowingly, or  in reckless disregard of the fact, that  means 
of force, threats of force, … coercion …, or any combination 
of such means will be used to cause the person to engage in 
a  commercial  sex  act”  as  forbidden  by  the  statute  under 
which he was charged, 18 U.S.C. § 1591(a). That twist would 
bring him under one of the exceptions to Federal Rule of Ev‐
idence  412(C)  which  allows  evidence  of  prior  sexual  acts  to 
be  admitted  if  its  exclusion  would  violate  a  constitutional 
right. Federal Rule of Evidence 412(b)(1)(C). In other words, 
Carson  claims  that  the  district  court  violated  his  Sixth 
Amendment rights when it barred him from presenting evi‐
dence  of  other  sexual  acts  or  prostitution  by  his  victims. 
Such  an  argument—that  the  exclusion  of  the  evidence  vio‐
lated  a  defendant’s  constitutional  rights—requires  de  novo 
review by this court. United States v. Peterson, 823 F.3d 1113, 
1122 (7th Cir. 2016).  
No. 15‐3421                                                          13

    Defendant’s  argument—that  he  was  unable  to  argue  ef‐
fectively that he lacked the requisite state of mind to violate 
Section 1591—was not one that he made in the district court. 
In the district court, his motion stated: “This evidence is ad‐
missible because it will allow the jury to determine if each of 
the women was actually deceived.” R. 74 at 3. Because it is a 
new argument, we review it for plain error. Fed. R. Crim. P. 
52(b).  United  States  v.  Kruger,  839  F.3d  572,  577  (7th  Cir. 
2016).  But  regardless  of  how  we  review  the  defendant’s  ar‐
gument,  the  prohibited  evidence  was  not  relevant  to  Car‐
son’s mens rea and so he suffered no harm, constitutional or 
otherwise, when it was excluded.  
     Although  “the  Constitution  guarantees  criminal  defend‐
ants  a  meaningful  opportunity  to  present  a  complete  de‐
fense … [it] does not require the admission of irrelevant evi‐
dence  (or  other  types  of  evidence  whose  relevance  is  out‐
weighed  by  other  important  considerations).”  United  States 
v.  Beavers,  756  F.3d  1044,  1052  (7th  Cir.  2014)  (internal  cita‐
tions  omitted).  In  this  case,  whether  the  victims  had  previ‐
ously  worked  as  prostitutes  was  irrelevant  to  the  required 
mens rea for the crime.  
    Recall  that  §  1591  requires  that  Carson  knowingly  or 
recklessly  disregarded  the  fact  that  force,  threats  of  force, 
and coercion, and any combination of such means, would be 
used  to  cause  any  of  his  victims—Fratto,  Del  Valle,  Sikora 
and Lazzar—to engage in a commercial sex act. See 18 U.S.C. 
§1591(a). Whether they had previously worked as prostitutes 
was  irrelevant  to  the  required  mens  rea  above.  First,  as  the 
government points out, Carson proffered no evidence to the 
district  court  that  his  victims  had  voluntarily  engaged  in 
commercial  sex  transactions  on  other  occasions.  Unless  he 
14                                                         No. 15‐3421 

knew that the victims had voluntarily done so in the past, he 
could not have reason to believe they would do so in the fu‐
ture.  In  other  words,  voluntary  prostitution  is  a  completely 
separate  act  from  commercial  sex  transactions  that  occur  as 
the  result  of  force  or  coercion  in  the  context  of  sex  traffick‐
ing, and Carson offered no evidence that the women he vic‐
timized had engaged in the voluntary act as opposed to hav‐
ing  been  victims  before,  or  more importantly,  that  he  knew 
that the prior acts were voluntary. If anything, Carson must 
have  known  that  whatever  traits  made  these  women  easy 
targets for his coercion, would have made them easy targets 
for others as well.  
    Second,  even  if  Carson  could  demonstrate  that  his  vic‐
tims  had  willingly  and voluntarily worked as  prostitutes in 
the  past,  based  on  the  overwhelming  evidence  at  trial,  Car‐
son  could  not  plausibly  argue  that  his  victims  willingly 
worked for him or that he thought his victims were willingly 
working  for  him.  The  government  presented  example  after 
example of compelling evidence of coercion —evidence that 
Carson  beat  and  raped  the  victims,  that  he  threatened  to 
stalk  and  kill  them  and  their  families,  the  manner  in  which 
he  isolated  them  from  the  outside  world,  confiscating  their 
telephones,  money,  identification,  clothes,  shoes,  and  ma‐
nipulating  them  with  false  promises  and  controlling  their 
access to the drugs for which they were physically and men‐
tally  dependent.  Whether  they  had  worked  as  prostitutes 
previously  would  have  no  effect  on  whether  Carson  knew 
(or recklessly disregarded the fact) that force, threats of force 
or  coercion  would  have  caused  his  victims  to  engage  in 
commercial sex acts under his “employ.” This is particularly 
true  because  Carson  was  the  one  using  force,  threatening, 
and  coercing  them.  Had  Carson  truly  subjectively  believed 
No. 15‐3421                                                       15

(whether  correctly  or  not)  that  the  victims  were  voluntarily 
working  for  him  as  prostitutes,  he  would  have  had  no  rea‐
son to rape, beat and threaten them, to take their telephones, 
clothing, shoes and control their access to drugs. 
     Force  and  coercion  can  be  complicated  topics.  Some‐
times, for example, a minor can be forced into sex trafficking 
by fraud alone. See, e.g., United States v. McMillian, 777 F.3d 
444, 447 (7th Cir.), cert. denied, 135 S. Ct. 2392, 192 L. Ed. 2d 
176  (2015).  Women  in  desperate  circumstances  find  them‐
selves  in  situations  where  they  are  without  homes,  in  need 
of drugs or food or protection and must make difficult deci‐
sions. The victims in this case certainly were in this category. 
Each one was inextricably hooked on illegal drugs and with‐
out resources or anywhere to go. Sometimes women in such 
dire  circumstances  voluntarily  exchange  sex  to  obtain  the 
things they desperately need. But there is nothing voluntary 
when they are forced to do so by another person. And there 
is  nothing  blurry  or  in  the  grey  area  when  the  coercion  in‐
volves, rape, brutal physical violence, abrupt withholding of 
drugs to cause severe withdrawal symptoms, death  threats, 
taking  women’s  phones  and  clothing  and  following  them 
with GPS technology. No rational person could witness such 
force and coercion, let alone inflict it himself, without know‐
ing  or  recklessly  disregarding  the  fact  that  the  threats  and 
force  of  threats  and  coercion,  or  any  combination  of  them, 
caused these women to engage in commercial sex acts. 
   Our  decision  today  follows  directly  from  the  conclusion 
in Cephus, which involved a sex trafficker who brutally beat 
women who failed to comply with his orders. There the de‐
fendant  wished  to  cross‐examine  one  of  the  victims  about 
her prior work as a prostitute to demonstrate that she would 
16                                                        No. 15‐3421 

not  have  been  deceived  by  the defendant  and  thus  was  not 
coerced  into  working  for  him.  Cephus,  684  F.3d.  at  708.  We 
concluded  that  any  such  evidence  would  have  been  irrele‐
vant, explaining that,  
       [The defendant] wanted to suggest that having 
       already  been  a  prostitute  she  would  not  have 
       been deceived by [the defendant] and therefore 
       her testimony that she was coerced into work‐
       ing  for  him  …  should  be  disbelieved.  But  the 
       testimony  sought  to  be  elicited  by  the  cross‐
       examination would have been irrelevant. Even 
       if  no  promises  were  made  to  [the  victim],  this 
       would not be evidence that she consented to be 
       beaten and to receive no share of the fees paid 
       by  the  johns  she  serviced.  And  even  if  she 
       knew going in, from her prior experience, that 
       [the  defendant]  probably  would  beat  her,  it 
       was  still  a  crime  for  him  to  do  so.  And  finally 
       the fact that she’d been a prostitute before does 
       not  suggest  that  he  didn’t  beat  and  threaten 
       her—that was his modus operandi and there’s no 
       evidence  that  he  would  have  made  an  excep‐
       tion for Cassandra. 
Id. 
   For  the  same  reasons,  a  number  of  other  circuit  courts 
have similarly held  that  acts of  prior  prostitution are  irrele‐
vant  to  a  charge  under  §  1591(a)  and  thus  barred.  Most  re‐
cently,  the  First  Circuit,  in  a  case  where  the  defendant  was 
making the same mens rea argument in a sex trafficking case, 
noted that similar evidence of prior prostitution was “either 
entirely  irrelevant  or  of  such slight  probative  value  in  com‐
No. 15‐3421                                                              17

parison  to  its  prejudicial  effect  that  a  decision  to  exclude  it 
would  not  violate  [the  defendant’s]  constitutional  rights.” 
United States v. Gemma, 818 F.3d 23, 34 (1st Cir.), cert. denied, 
137 S. Ct. 410 (2016). The court went on to note that the vic‐
tim’s  participation  in  prostitution  before  or  after  doing  so 
with the defendant had no relevance as to whether this par‐
ticular defendant used force and the threat of force to cause 
her  to  engage  in  commercial  sex.  Id.  (citing  United  States  v. 
Roy, 781  F.3d 416, 420 (8th Cir.2015) (same);  United States  v. 
Lockhart,  844  F.3d  501,  510  (5th  Cir.  2016)  (evidence  of  the 
victim’s pre‐ and post‐indictment acts of prostitution would 
be irrelevant as to whether the defendants caused the victim 
to  engage  in  a  commercial  sex  act  in  instant  case);  United 
States  v.  Rivera,  799  F.3d  180,  186  (2d  Cir.  2015),  cert.  denied, 
136  S.  Ct.  2396  (2016)  (“That  some  of  the  victims  may  have 
been prostitutes before working at the bars does not suggest 
that Appellants did not later threaten them with violence or 
deportation  in  order  to  coerce  them  into  commercial  sex. 
Thus  there  was  no  relevant  use  of  cross‐examination  testi‐
mony sought by Appellants and the district court did not err 
by  precluding  it.”);  United  States  v.  Valenzuela,  495  Fed. 
Appx.  817,  819–20  (9th  Cir.  2012)  (“whether  appellants  be‐
lieved the victims were working in prostitution prior to com‐
ing to the United States and thus would willingly continue is 
irrelevant  because  there  is  ample  evidence  that  the  victims 
did not continue to work willingly once in the United States 
while  the  defendants  harbored  and  maintained  them  with 
the knowledge that force, fraud, or coercion would be used 
to  cause  the  victims  to  engage  in  commercial  sex.”);  United 
States v. Elbert, 561 F.3d 771, 777 (8th Cir. 2009) (whether mi‐
nor  victims  “had  engaged  in  acts  of  prostitution  before  or 
after their encounters with [the defendant] is irrelevant, and 
18                                                                  No. 15‐3421 

would only prove other people may be guilty of similar of‐
fenses of recruiting, enticing, or causing these victims to en‐
gage in a commercial sex act.”) 
     In sum, evidence about the victims’ prior commercial sex 
acts was irrelevant to the question of whether Carson knew 
or  recklessly  disregarded  the  fact  that  his  own  use  of force, 
threats,  and  coercion  caused  the  victims  to  engage  in  com‐
mercial  sex  acts  during  their  time  with  him.  The  district 
court did not err in barring evidence of prior commercial sex 
acts by the victims in this case.  
B.       Limitations  in  the  cross‐examination  of  the  govern‐
         ment witness. 
      To  convince  the  jury  that  Carson  knew  that  Fratto  was 
only seventeen years old, the government called Christopher 
Richardson  who  testified  that  he  personally  told  Carson  on 
at least two separate occasions about Fratto’s age.1 Richard‐
son was far from an ideal government witness. He was testi‐
fying  under  a grant of  immunity, had participated in  many 
aspects of the crime at hand, was a convicted felon and a ha‐
bitual drug user. The jury found out about all of this. At trial 
Richardson testified that the government had offered him  a 
grant  of  immunity  to  testify  and  that  he  understood  that 
nothing he would say in his testimony could be used against 
him in the future. Richardson then testified about the role he 
                                                 
1 The government’s expert witness on sex trafficking testified that people 

involved  in  the  sex  trafficking  trade  commonly  tell other  traffickers  the 
age of minors because if the receiving trafficker is prosecuted for his un‐
witting use of a minor and that information was known but undisclosed 
by the selling trafficker, then the receiving trafficker will retaliate against 
the  selling  trafficker  because  of  the  increased  penalties  for  trafficking  a 
minor. Tr. 12/3/13 at 288 (R. 162 at pageID 1618). 
No. 15‐3421                                                        19

played  in  trafficking  Fratto.  Richardson  brokered  the  intro‐
duction  between  Carson  and  Fratto,  he  watched  as  Carson 
took  provocative  (and  sometimes  nude)  pictures  of  the  un‐
derage Fratto to use in advertising her services and he drove 
Fratto  to  some  of  her  appointments  where  she  exchanged 
sex  for  money.  During  his  direct  examination,  the  jury  also 
learned  that  Richardson  used  marijuana  almost  daily  from 
the time he was 15 until the time he was 28, he started selling 
cocaine when he was 19 years old, and in 2010 he was con‐
victed  of  a  felony  narcotics  offense  for  which  he  received  a 
five‐year sentence. The defense honed in on all of this to its 
advantage arguing in closing that Richardson was a convict‐
ed  drug  dealer,  testifying  under  a  grant  of  immunity  and 
that  his  testimony  deserved  “little  to  no[]”  weight.  Tr. 
12/10/13 at 1322 (R. 166, pageID 2653). 
    But Carson wished to sully Richardson’s testimony more. 
Over  the  government’s  objection,  Carson’s  counsel  tried  to 
question  Richardson  about  a  trip  he  took  with  Fratto  to 
Springfield,  Illinois  after  Fratto  began  working  for  Carson. 
Carson’s counsel informed the district court that he had evi‐
dence  that  during  the  trip  Richardson  “offered  to  pimp” 
Fratto. The district court ruled the line of questioning irrele‐
vant  and  forbade  it,  reasoning  that  were  he  to  allow  it  “we 
would  end  up  trying  a  different  case.”  Tr.  12/3/13  at  228 
(R. 162, pageID 1526). 
    A  district  court  has  broad  discretion  to  impose  reasona‐
ble  limits  on  the  extent  and  scope  of  cross‐examination. 
United States v. Recendiz, 557 F.3d 511, 530 (7th Cir. 2009). But 
of course those limits are constrained by a defendant’s Sixth 
Amendment  right  to  confront  the  witnesses  against  him. 
Delaware  v.  Van  Arsdall,  475  U.S.  673,  678  (1986).  Although 
20                                                         No. 15‐3421 

“the Sixth Amendment guarantees defendant an opportuni‐
ty for effective cross‐examination … there is no guarantee of 
cross‐examination  to  whatever  extent  the  defense  might 
wish.” Recendiz, 557 F.3d at 530. Where a trial court’s limita‐
tion  on  cross‐examination  directly  implicates  the  “core  val‐
ues  of  the  Confrontation  Clause,”  we  review  the  limitation 
de novo; otherwise, we review for abuse of discretion. Id. 
     One core value is the ability to expose a witness’s motiva‐
tion,  biases  or  incentives  for  lying.  Id.  (citing  Van  Arsdall, 
475 U.S. 678–79); See also United States v. Smith, 454 F.3d 707, 
714  (7th  Cir.  2006).  “However,  once  a  trial  court  permits  a 
defendant to expose a witness’s motivation, it is of peripher‐
al  concern  to  the  Sixth Amendment how much opportunity 
defense  counsel  gets  to  hammer  that  point  home  to  the  ju‐
ry.”  Recendiz,  557  F.3d  at  530  (citing  United  States  v.  Nelson, 
39 F.3d 705, 708 (7th Cir. 1994)); see also Delaware v. Fensterer, 
474 U.S. 15, 20 (1985) (“the Confrontation Clause guarantees 
an  opportunity  for  effective  cross‐examination,  not  cross‐
examination that is effective in whatever way, and to what‐
ever extent, the defense might wish.”).  
     It would offend the Sixth Amendment to deny a defend‐
ant  the  ability  to  establish  that  the  witness  had  a  motive  to 
lie,  but  once  that  motivation  has  been  established,  the  de‐
fendant  has  no  constitutional  right  to  pile  on.  See  Recendiz, 
557 F.3d at 530. And after the motive has been established, a 
judge  has  a  wide  latitude  to  impose  reasonable  limits  on 
cross‐examination.  Van  Arsdall,  475  U.S.  at  679.  The  district 
court  judge  can  decide  that  the  defendant  has  had  ample 
opportunity  to  demonstrate  motivation  and  that  additional 
cross‐examination  is  either  not  relevant,  too  prejudicial, 
would  confuse  the  jury,  is  repetitive,  or  any  of  the  other 
No. 15‐3421                                                        21

many reasons a  district court might limit the  scope of cross 
examination. See Id.; Nelson, 39 F.3d at 708. Even if the judge 
prohibits  the  cross‐examination  in  error,  that  error  is  harm‐
less  depending  upon  factors  such  as  the  importance  of  the 
witness’s  testimony  in  the  prosecution’s  case,  whether  the 
testimony  was  cumulative,  the  presence  or  absence  of  cor‐
roborating  or  contradictory  evidence,  and  the  overall 
strength of the prosecution’s case. Smith, 454 F.3d at 715. 
    Because  the  district  court  did  not  prevent  Carson  from 
establishing  Richardson’s  motivation  for  testifying  or  lying 
during  his  testimony,  the  court’s limitation  on  the  evidence 
about the trip to Springfield did not implicate Carson’s Sixth 
Amendment  right  to  confrontation.  See,  e.g.  Recendiz,  557 
F.3d  at  530.  Thus  we  review  the  district  court’s  decision  to 
limit  the  cross‐examination  for  an  abuse  of  discretion.  But 
even were we reviewing de novo, this is a case in which the 
witness’s motivations were amply exposed. Richardson testi‐
fied off the bat that he was testifying in exchange for a grant 
of  immunity.  The  jury  learned  that  he  had  a  tremendous 
amount to gain by testifying. There was no question that he 
was  covered  in  the  detritus  of  Carson’s  sex  trafficking  of  a 
minor.  After  all,  he  brokered  the  introduction,  drove  Fratto 
to  two  different  hotel  rooms,  paid  for  the  hotel  room  in 
which  Carson  raped  Fratto  and  then  took  pictures  of  the 
Fratto and others posed provocatively both in lingerie and in 
the  nude.  Tr.  12/2/13  at  163–179  (R.  161  at  pageID  1493–
1509).  Richardson  even  accepted  pay  to  drive  some  of  the 
women, including Fratto, to various commercial sex transac‐
tions.  In  other  words,  Richardson  was  up  to  his  elbows  in 
Carson’s illicit sex trafficking scheme and likely on the hook 
for child pornography as well (although neither Carson nor 
Richardson were ever indicted on child pornography charg‐
22                                                        No. 15‐3421 

es).  Carson  does  not  offer  the  court  any  reason  why  he 
thinks that the addition of the possible Springfield pimping 
episode would have made Richardson look any worse in the 
eyes of the jury than he already did because of his participa‐
tion in the sex trafficking scheme in Chicago. Nor does Car‐
son  explain  why  Richardson  would  be  more  likely  to  lie  to 
get off the hook for the Springfield pimping than he was for 
the  Chicago  pimping  (and  possibly  child  pornography).  In 
other words, the evidence Carson hoped to elicit from Rich‐
ardson  was  merely  cumulative.  And  given  the  fact  that 
Richardson’s  intentions  for  the  Springfield  trip  were  un‐
known  and  contested,  the  district  court  was  well  within  its 
right  to  prevent  the  confusion  of  a  trial  within  a  trial  that 
might occur should the evidence be permitted. “The right to 
confrontation  is  not  implicated  where  ‘limitations  on  cross‐
examination did not deny the defendants the opportunity to 
establish that the witnesses may have had a motive to lie; ra‐
ther, the limitations denied them the opportunity to add extra 
detail to that motive.’” Recendiz, 557 F.3d at 530 (citing Nelson, 
39  F.3d  at  708).  Moreover,  the  district  court  was  also  well 
within  its  right  to  limit  cross‐examination  where  the  infor‐
mation  could  have  confused  the  jury,  causing  it  to  end  up 
“trying  a  different  case.”  Tr.  12/3/13  at  228  (R.  162,  pageID 
1558).  A  district  court’s  broad  discretion  to  limit  evidence 
includes evidence that might confuse a jury. United States v. 
Trent, No. 16‐3960, 2017 WL 2979658, at *4 (7th Cir. July 13, 
2017).  The  district  court  did  not  abuse  its  discretion  by  ex‐
cluding the Springfield testimony. 
C.      Evidence of the defendant’s prior bad acts. 
  The federal rules of evidence prohibit an opponent from 
admitting evidence of other acts “to prove a person’s charac‐
No. 15‐3421                                                         23

ter in order to show that on a particular occasion the person 
acted  in  accordance  with  the  character.”  Fed.  R.  Evid. 
404(b)(1). In other words, we do not allow evidence of prior 
bad  acts to prove or  hint  to  the  jury  that  a  defendant  is  the 
“kind of person” who would commit an act like the one for 
which  he  is  charged—that  he  has  the  propensity  to  act  in  a 
certain criminal manner. The evidence of other acts, howev‐
er, may be used to demonstrate “motive, opportunity, intent, 
preparation,  plan,  knowledge,  identity,  absence  of  mistake, 
or lack of intent.” Fed. R. Evid. 404(b). 
     Carson  argues  that  several  pieces  of  evidence  and  testi‐
mony  constituted  propensity  evidence—evidence  used  for 
the impermissible purpose of proving his character and that 
he acted in accordance therewith. The difficulty is, of course, 
that  evidence  of  other  acts  can  serve  several  purposes  at 
once,  leaving  courts  to  decide  when  such  multi‐purposed 
evidence  can  be  used.  Our  court  has  resolved  the  question 
by  allowing  it  only  when  “its  admission  is  supported  by 
some  propensity‐free  chain  of  reasoning.”  United  States  v. 
Gomez,  763  F.3d  845,  856  (7th  Cir.  2014)  (en  banc).  “This  is 
not to say that other‐act evidence must be excluded whenev‐
er  a  propensity  inference  can  be  drawn;  rather,  Rule  404(b) 
excludes the evidence if its relevance to ‘another purpose’ is 
established  only  through  the  forbidden  propensity  infer‐
ence.”  Id.  In short, we  must determine how  the  evidence  of 
other  acts is relevant  without relying on a propensity infer‐
ence. Id. And when doing so, we give great deference to the 
district  court’s  assessment  of  whether  to  admit  evidence  in 
light of Rule 404(b), and reverse only for an abuse of discre‐
tion. United States v. Ferrell, 816 F.3d 433, 442 (7th Cir. 2015). 
24                                                    No. 15‐3421 

    The “other acts” evidence to which Carson objected, con‐
sisted  of  testimony  about  women  who  were  not  victims  of 
the crimes charged in this case, but whose names and details 
were mentioned as the government presented details of the 
victims’  experiences  with  Carson.  Evidence  about  these 
women appeared at the trial in various forms. For example, 
Margaret  Hurley  testified  that  she  drove  other  women  to 
their  appointments  and  appeared  in  Carson’s  advertise‐
ments. Katie Smego’s name was mentioned in testimony be‐
cause she posed with Fratto in provocative photographs that 
Carson  posted  in  the  advertising  section  of  Backpage.com. 
Another  woman,  Amanda,  was  in  the  room  with  her  new‐
born son as Carson raped Del Valle. Other women ‘s names 
were  mentioned  because  they  too  were  present  when  vari‐
ous  parts  of  the  charged  crimes  occurred,  because  they  in‐
troduced the victims in this case to Carson, or Carson posted 
similar  and  sometimes  identical  advertisements  for  their 
services in Backpage.com. 
    The government countered that the evidence it sought to 
admit served as direct evidence of the charged conduct and 
thus outside the realm of Federal Rule of Evidence 404(b) or, 
in the alternative, as evidence of Carson’s modus operandi and 
thus was admissible under 404(b).  
    Carson appears to be arguing that evidence of a defend‐
ant’s modus operandi can be introduced only where a defend‐
ant’s identity is in question. Brief of Appellant, Carson at 43–
44.  Evidence  of  modus  operandi  is  evidence that  shows  a  de‐
fendant’s  distinctive  method  of  operation.  United  States  v. 
Robinson, 161 F.3d 463, 467 (7th Cir. 1998). Although it is true 
that  we  permit  modus  operandi  evidence  to  demonstrate  the 
identity of the defendant and it is generally used as such, we 
No. 15‐3421                                                            25

have  never  held  that  it  can  be  used  exclusively  for  these 
purposes.  See  Id.;  see  also,  Gomez,  763  F.3d  at  861  (“one  ac‐
cepted way to use other‐act evidence to prove identity is to 
argue  that  the  perpetrator  had  a  distinctive  modus  operan‐
di.”);  Nelson  v.  City  of  Chicago,  810  F.3d  1061,  1071  (7th  Cir. 
2016) (litigiousness can, on rare occasions be used to demon‐
strate  the  defendant’s  modus  operandi  of  creating  fraudulent 
documents  in  anticipation  of  litigation);  United  States  v. 
McGuire,  627  F.3d  622,  626–27  (7th  Cir.  2010)  (holding  that 
testimony of the defendant’s modus operandi was permissible 
to  demonstrate  how  the  defendant  used  fear  and  shame  to 
keep  his  child  victims  from  reporting  the  molestation,  thus 
countering  defendant’s  argument  that  his  victim’s  long  de‐
lay  in  reporting  the  conduct  demonstrated  that  the  victim 
was  lying);  but  see  United  States  v.  Fraser,  448  F.3d  833,  840 
(6th Cir. 2006) (“Proof of ‘modus operandi’ is generally used to 
demonstrate  identity”);  Chavez  v.  City  of  Albuquerque,  402 
F.3d 1039, 1046 (10th Cir. 2005) (“proof of a ‘modus operan‐
di’ is only relevant when there is an issue regarding the de‐
fendantʹs identity.”). We need not decide the question today. 
    Like  all  other  evidence  of  prior  bad  acts,  modus  operandi 
can only be used if it is “relevant to a specific purpose other 
than the person’s character or propensity to behave in a cer‐
tain way,” and that relevance must be “established through 
a chain of reasoning that does not rely on the forbidden in‐
ference  that  the  person  has  a  certain  character  and  acted  in 
accordance  with  that  character  on  the  occasion  charged  in 
the  case.”  Gomez,  763  F.3d  at  860.  Similarly,  “Rule  404(b) 
does not require the party offering the evidence to force the 
evidence  into  a  particular  listed  category,  but  simply  to 
show  any  relevant  purpose  other  than  proving  conduct  by 
means of a general propensity inference.” Robinson, 161 F.3d 
26                                                         No. 15‐3421 

at  466–67.  Thus,  if  the  evidence  the  government  offered  is 
modus  operandi  evidence  or  evidence  in  some  other  form, 
provided  it  was  not  used  to  demonstrate  the  defendant’s 
propensity for acting  in accordance with  the prior bad acts, 
the district court did not err by admitting it. 
    Some of the evidence to which Carson objects is not evi‐
dence  of  prior  bad  acts  at  all,  but  rather  direct  evidence  of 
the  crime.  And  as  such  Rule  404(b)  is  not  applicable  at  all. 
Ferrell,  816  F.3d  at  443.  See  also  United  States  v.  Adams,  628 
F.3d 407, 414 (7th Cir. 2010) (“if the evidence is admitted as 
direct evidence of the charged offense, Rule 404(b) is not ap‐
plicable”). For example, the description of the other woman, 
Katie  Smego,  in  the  hotel  room  when  Fratto  met  Carson  is 
not evidence of another bad act, but merely a description of 
the scene into which Fratto arrived. It would be odd for Frat‐
to to testify about her first encounter with Carson and not be 
able  to  describe  who  else  was  in  the  room  when  the  crime 
had  its  genesis.  And  it  is  directly  relevant  to  the  charged 
crime  because,  as  Dr.  Cooper  testified,  sex  traffickers  often 
use  other  women  of  the  same  approximate  age  and  back‐
ground as grooming tools to help coerce a victim into joining 
the trafficking enterprise. This is not, therefore, another bad 
act, but rather part and parcel of the crime at issue. Likewise, 
Fratto’s  description  of  taking  provocative  pictures  with 
Smego is direct evidence of the crime for which Carson was 
charged—sex trafficking an underage Fratto.  
     Similarly,  the  testimony  from  the  driver,  Margaret  Hur‐
ley, established that she was present when the women (and 
in at least one case, a girl) were paid and then handed their 
money over to Carson, and that she was present when some 
of  the  women  were  beaten.  Her  testimony  was  direct  evi‐
No. 15‐3421                                                       27

dence of the crime. That it may have tangentially mentioned 
driving  other  women  who  were  not  named  victims  in  the 
course  of  driving  the  named  victims  is  of  no  moment,  and 
certainly if it was prejudicial, it was well within the realm of 
discretion for the district court judge to admit it after balanc‐
ing  the  probative  value  against  the  risk  of  prejudice.  See 
Thompson v. City of Chicago, 472 F.3d 444, 453 (7th Cir. 2006). 
The  fact  of  the  matter  is  that  Carson  ran  a  sex‐trafficking 
business with many women in his grasp. It would be near to 
impossible  to  describe  any  of  the  operations  involving  the 
named  victims  without  mentioning  the  other  women  who 
were in the same hotel rooms at the same time, whose adver‐
tisements  ran  alongside  those  of  the  named  victims,  who 
were  being  driven  to  and  from  the  commercial  sex  transac‐
tions  by  the  same  driver  at  the  same  time,  and  who  either 
watched the physical, emotional and sexual abuse of the vic‐
tims or were watched by them while being abused. 
    In addition to being direct evidence of the crime, much of 
the evidence to which Carson objected helped to corroborate 
the details of the victims’ testimony—testimony that the de‐
fense claimed was not credible. See United States v. King, 627 
F.3d 641, 649 (7th Cir. 2010) (other acts evidence can be used 
to  corroborate  testimony).  For  example,  Fratto’s  testimony 
that  she  was  forced  to  work  with  other  prostitutes  named 
China  and  Vanessa  was  corroborated  by  evidence  of  Car‐
son’s  advertisements  for  women  named  “China”  and 
“Vanessa.” 
    Carson  singles  out  one  particular  example  of  other  bad 
act  testimony  to  which  he  particularly  objects—that  is,  that 
Sikora testified that Carson raped her in the presence of an‐
other  woman,  Amanda  and  her  newborn  child,  who  sat  in 
28                                                        No. 15‐3421 

the room as she screamed out and cried. The rape was direct 
evidence of Carson coercing one of his victims and exerting 
control  over  her.  The  presence  of  another  in  such  a  rape  is 
not extraneous or evidence of other bad acts, it is a key part 
of  the  message  from  the  defendant  that  “I  control  you  and 
can do as I please and I have so much power that no one else 
will  come  to  your  aid,  even  if  they  are  sitting  right  in  the 
room.”  It  also  explained  to  the  jury  the  existence  of  photo‐
graphs of the act. This was evidence of the very crime, pure 
and  simple.  In  the  same  vein,  the  evidence  about  Katie 
Smego also helped create the climate of fear. Fratto testified 
that  when  she  tried  to  leave  the  defendant  told  her  that  he 
would kill her like he had already killed Smego. These types 
of  details  are  directly  relevant  to  the  crime  at  issue  which 
specifically entails force and threats of force.  
    This  testimony  was  also  particularly  relevant  because 
Carson  argued  that  these  victims  “acted  as  his  girlfriend, 
coming  back  for  more  work  after  leaving  voluntarily,  and 
asking  him  to  control  their  cash  and  limit  their  drug  con‐
sumption,”  or  providing  them  with  a  place  to  stay.  Brief  of 
Appellant, Carson at 49. This evidence, however, is evidence 
of coercion—coercion through intimidation and rape, and by 
sending a message that his control was so severe that other 
women  present  would  not  come  to  the  aid  of  the  victims. 
And  the  fact  that  Carson  kept  women  around  in  hotel 
rooms,  or  hired  drivers  to  control  their  movements  on  the 
way  to  and  from  the  transactions,  was  further  evidence  of 
the  power  of  his  large  enterprise  and  sent  the  message  out 
that he was the CEO and the one in control.  
   Although  some  of  this  evidence  was  prejudicial,  in  the 
sense that it mentions more women victims than were repre‐
No. 15‐3421                                                          29

sented in the crimes for which Carson was charged, we cer‐
tainly cannot say that the district court erred in finding that 
it was not unfairly prejudicial as that term is used in Federal 
Rule of Evidence 403 (“the court may exclude evidence if its 
probative  value  is  substantially  outweighed  by  a  danger 
of … unfair prejudice.”). Given the nature of the evidence of 
threats,  rapes,  beatings  with  hands,  belts,  extension  cords, 
etc.,  the  brief  references  to  other  women  were  not  unfairly 
prejudicial  to Carson. It is  hard to imagine  that the govern‐
ment’s  case  would  have  been  significantly  less  persuasive 
had  the  allegedly  improper  evidence  been  excluded.  See 
Gomez, 763 F.3d at 863.  
D.     Jury instructions. 
    Carson claims that the district court’s erroneous instruc‐
tion on “reckless disregard” drastically lowered the mens rea 
needed  to  convict  and  thus  his  conviction  should  be  re‐
versed. That instruction was as follows: 
       A  person  “recklessly  disregards”  a  fact  within 
       the  meaning  of  this  offense  when  he  is  aware 
       of,  but  consciously  or  carelessly  ignores  facts 
       and  circumstances  that  would  reveal  the  fact 
       that  either:  (1)  force,  threats  of  force,  or  coer‐
       cion would be used to cause the person identi‐
       fied  in  the  indictment  to  engage  in  a  commer‐
       cial  sex  act,  or  (2)  the  person  identified  in  the 
       indictment  was  under  eighteen  years  of  age 
       and  would  be  caused  to  engage  in  a  commer‐
       cial sex act. 
R.  88  at  30.  We  review  de  novo  “whether  jury  instructions 
accurately  summarize  the  law,  but  give[s]  the  district  court 
30                                                        No. 15‐3421 

substantial discretion to formulate the instructions provided 
that  the  instructions  represent  a  complete  and  correct  state‐
ment  of  the  law.”  United  States  v.  Daniel,  749  F.3d  608,  613 
(7th Cir. 2014).  
    Carson  argues,  and  the  government  concedes,  that  the 
instruction should have stated that Carson must “conscious‐
ly and carelessly ignore” facts and circumstances that would 
reveal  that  coercion  had  occurred.  Carson  argues  that  the 
jury could have found that he carelessly and not consciously 
ignored  certain  facts  and  circumstances  thus  lowering  the 
mens rea to mere negligence and not recklessness as required. 
The government concedes that the instruction was incorrect 
but  argues  that  Carson  forfeited  the  argument  by  failing  to 
raise  it  below  and  that  in  any  case  the  error  did  not  affect 
Carson’s substantial rights.  
     Before the district court Carson argued “[w]hen you give 
the reckless disregard instruction, that lowers the burden of 
proof,  and  we  believe  that  it  eliminates  mens  rea,  so  we  are 
objecting.” Tr. 12/9/13 at 1215 (R. 165. pageID 2546). The ob‐
jection was indeed bare bones. “In order to preserve an issue 
for  appellate  review,  a  party  must  make  a  proper  objection 
at trial that alerts the court and opposing party to the specif‐
ic  grounds  for  the  objection.”  United  States  v.  Thomas,  845 
F.3d 824, 831 (7th Cir. 2017). The objection cannot be merely 
a generalized objection, but must state with particularity the 
problem  in  the  instruction.  United  States  v.  Stott,  245  F.3d 
890, 907 (7th Cir. 2001), amended on rehʹg in part, 15 F. Appʹx 
355 (7th Cir. 2001), citing United States v. Roth, 860 F.2d 1382, 
1390  (7th  Cir.  1988)  (“An  objection  that  does  not  point  out 
the problem in the instruction is insufficient because it does 
not  give  fair  prospect  of  timely  correction.”)  On  the  other 
No. 15‐3421                                                          31

hand, a party is “not required to adhere to any formalities of 
language and style to preserve his objection on the record,” 
but  rather  it  is  sufficient  to  state  the  objection  and  the 
grounds  for  it  distinctly.  United  States  v.  OʹNeill,  116  F.3d 
245, 247 (7th Cir. 1997) (internal citations omitted). This is a 
close case in terms of the level of specificity required of the 
objection,  but  we  need  not  decide  whether  to  review  as  a 
plain error or harmless error, because under either standard 
the  defendant  was  not  harmed.  United  States  v.  Hilliard,  851 
F.3d  768,  782  (7th  Cir.  2017)  (“If  the  instruction  contains  an 
error or misguides the jury, we reverse a jury verdict only if 
the  error  prejudiced  the  litigant.”).  “Even  a  jury‐instruction 
error  of  constitutional  dimension  is  subject  to  the  familiar 
requirement that the error have [sic] harmed the defendant. 
In other words, to constitute reversible error, the plain error 
must  have  affected  the  defendant’s  substantial  rights  such 
that  there  is  a  reasonable  probability  that  but  for  the  error 
the  outcome  of  the  trial  would  have  been  different.”  United 
States v. Cardena, 842 F.3d 959, 998 (7th Cir. 2016). 
    The  risk  that  the  jurors  might  have  found  that  Carson 
merely ignored the facts and circumstances carelessly rather 
than  recklessly  was  mitigated  by  the  fact  that  the  jury  in‐
structions  also  contained  the  following  instruction  on  the 
term “knowingly:’ 
        A person acts knowingly if he realizes what he 
        is doing and is aware of the nature of his con‐
        duct and does not act through ignorance, mis‐
        take  or  accident.  In  deciding  whether  the  de‐
        fendant acted knowingly, you may consider all 
        of  the  evidence  including  what  the  defendant 
        did or said.  
32                                                     No. 15‐3421 

(R. 88 at 29); Tr. 12/10/13 at 1375 (R. 166, pageID 2706). Thus, 
even  if  the  jurors  found  that  the  defendant  carelessly  ig‐
nored  relevant  facts  and  circumstances,  it  still  had  to  find 
that  Carson  knew  those  facts  and  circumstances  in  the  first 
place, thus mitigating any concern that the jurors may have 
held  Carson  accountable  for  negligent  rather  than  reckless 
behavior.  
    Moreover,  given  the  overwhelming  nature  of  the  evi‐
dence of Carson’s state of mind any error would have been 
harmless. A careless disregard of knowledge scenario might 
apply to a participant in a sex trafficking scheme who played 
a  minor  role—for  example,  one  who  acted  as  a  driver  but 
who stuck his head in the sand about what happened to the 
women  after  he  dropped  them  off  at  a  designated  address, 
but it is hard to imagine how Carson could carelessly disre‐
gard the circumstances of the force or coercion when he was 
the  actor  forcing  and  coercing  by  manner  of  rape,  beatings, 
threats, isolation, and by taking the victims’ cell phones and 
clothing  away.  Similarly,  there  was  also  overwhelming  evi‐
dence that Carson knew that Fratto was a minor. Both Fratto 
and Richardson testified that they told Carson several times, 
and  that  Fratto  showed  Carson  her  identification  card.  An 
inaccurate jury instruction  constitutes  harmless error where 
the  evidence  is  one‐sided  or  overwhelming.  United  States  v. 
Dobek, 789 F.3d 698, 701 (7th Cir. 2015), cert. denied, 136 S. Ct. 
272  (2015).  There  is  no  reasonable  probability  that  “but  for 
the  error  the  outcome  of  the  trial  would  have  been  differ‐
ent.” Cardena, 842 F.3d at 998.  
   Carson  also  objects  to  the  fact  that  the  instruction  re‐
quired only that Carson was “aware of … facts and circum‐
stances that would reveal” a fact that he must have reckless‐
No. 15‐3421                                                          33

ly  disregarded  under  the  statute.  Carson  argues  that  crimi‐
nal recklessness requires more than awareness of “facts from 
which  the  inference  could  be  drawn,”  but  rather  requires 
that the defendant  actually drew the  inference. Brief  of  Ap‐
pellant,  Carson,  at  51.  The  plain  language  of  Section  1591 
criminalizes  sex‐trafficking  activities  done  “in  reckless  dis‐
regard of the fact” that force, threats of force, fraud, or coer‐
cion will cause someone to prostitute herself or that a victim 
is a minor. 18 U.S.C. § 1591(a). Other courts to have consid‐
ered  the  question  have  concluded  that  the  phrase  “reckless 
disregard” in this statute requires only an awareness of facts 
and  circumstances  that  give  rise  to  a  risk  of  a  Section  1591 
violation, not an awareness of the risk itself. United States v. 
Jackson, 622 Fed. Appʹx 526, 528 (6th Cir. 2015) (“Indeed, the 
statute explicitly provides that ‘[i]n a prosecution under sub‐
section  (a)(1)  in  which  the  defendant  had  a  reasonable  op‐
portunity  to  observe  the  person  so  recruited,  enticed,  har‐
bored,  transported,  provided,  obtained  or  maintained,  the 
Government  need  not  prove  that  the  defendant  knew  that 
the  person  had  not  attained  the  age  of  18  years.’  18  U.S.C. 
§ 1591(c). Reckless disregard of the victims’ age is sufficient 
to  obtain  a  conviction.”)  United  States  v.  Phea,  755  F.3d  255, 
261 (5th Cir. 2014) (“the Government did not have to prove 
that [the defendant] ‘knew’ [the victim] had not attained the 
age  of  eighteen  if  there  is  proof  beyond  a  reasonable  doubt 
that [the defendant] had a reasonable opportunity to observe 
[the victim].”) 
    The  government  focused  much  of  its  closing  argument 
on Carson’s actual knowledge, and there was plenty of evi‐
dence from which to draw. In other words, the government 
set  forth  a  theory  that  Carson  had  actual  knowledge  of 
threats, force and coercion and of Fratto’s age. The evidence 
34                                                        No. 15‐3421 

in  this  case  was  overwhelming  that  Carson knowingly re‐
cruited,  enticed,  harbored,  transported,  provided,  obtained, 
advertised, maintained, patronized, and or  solicited his vic‐
tims knowing, or in reckless disregard of the fact, that means 
of  force,  threats  of  force,  fraud,  coercion  or  some  combina‐
tion of those means was used to cause his victims to engage 
in  a  commercial  sex  act,  and  that  in  the  case  of  one  victim, 
that  she  engaged  in  a  commercial  sex  transaction  and  had 
not attained the age of 18 in violation of 18 § U.S.C. § 1591. 
We AFFIRM the defendant’s conviction and sentence.